        Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
RICHARD GLAWSON,                          )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      No. 18–cv-2673 (KBJ)
                                          )
EXECUTIVE OFFICE FOR UNITED               )
STATES ATTORNEYS,                         )
                                          )
              Defendant.                  )
                                          )

                              MEMORANDUM OPINION

       Pro se plaintiff Richard Glawson has filed this lawsuit to obtain certain records

from the Executive Office for United States Attorneys (“EOUSA”) pursuant to the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C.

§ 552a. Before this Court at present are cross-motions for summary judgment that

Glawson and EOUSA have filed. (See Pl.’s Mot. for Summ. J. (“Pl.’s Mot.”), ECF No.

13; Defs.’ Mot. for Summ. J. & Opp’n to Pl.’s Mot. (“Def.’s Mot.”), ECF No. 16.)

Because EOUSA has provided evidence of an adequate search that yielded no

responsive records, as explained below, Glawson’s motion will be DENIED and

EOUSA’s motion will be GRANTED. A separate Order consistent with the

Memorandum Opinion will follow.


I.     BACKGROUND

       In March of 2008, Glawson was convicted of various drug offenses at the

conclusion of a jury trial in the United States District Court for the Middle District of

Georgia. (See Judgment, United States v. Glawson, 5:05-cr-00013 (M.D. Ga.), Ex. D-1
           Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 2 of 12



to Compl., ECF No. 1-1 at 30–31.) 1 In December of 2017—approximately twelve years

after the criminal indictment that led to Glawson’s conviction—Glawson sent a request

to EOUSA seeking three enumerated categories of documents “that relate to ‘only’ me

and [G]rand Jury Indictment 5:05-cr-13 (WDO) filed on 2/17/2005 in the U.S. District

Court for the Middle District of Georgia, Macon Division”:

             (1) “The Grand Jury Instructions and charges given to Grand
             Jury”;

             (2) “All Commencement, Termination, and Extension orders for
             Grand Jury”; and

             (3) “A Certified Copy of the original [G]rand Jury indictment[.]”

(FOIA/Privacy Act Request, Ex. A. to Decl. of John W. Kornmeier (“Kornmeier

Decl.”), Ex. 1 to Def.’s Mot, ECF No. 16-3, at 4; Sworn Aff. of Pl. Richard Glawson

(“Glawson Aff.”), Ex. 1 to Pl.’s Mot., ECF No. 13-1, ¶ 4.) 2

         After EOUSA did not timely respond to his request, Glawson filed the instant

lawsuit on October 29, 2018. (See Compl., ECF No. 1.) In his complaint, Lawson

alleges that EOUSA violated the FOIA and the Privacy Act by refusing to disclose the

requested Grand Jury records, and he requests an order from this Court compelling their

production. (See id. at 4, 13.) EOUSA answered Glawson’s complaint on February 19,

2019 (see Ans., ECF No. 11), and thereafter undertook a search for responsive records.

To this end, EOUSA asked the U.S. Attorney’s Office for the Middle District of

Georgia to search for the documents that Glawson requested. (Kornmeier Decl. ¶ 6.)


1
  Page number citations to the documents that the parties have filed refer to the page numbers automatically
assigned by the Court’s electronic case filing system.
2
  Glawson’s complaint refers to two additional FOIA requests (see Compl. ¶¶ 9, 11), but it is undisputed that the sole
basis of this lawsuit is the request of December 10, 2017, which sought only these three enumerated categories of
records (Def.’s Stmt. of Undisputed Material Facts, ECF No. 16-2, ¶ 2; see also Kornmeier Decl.,¶ 5).



                                                          2
        Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 3 of 12



Legal Assistant Mary Ann Gallaher in the Criminal Division of the U.S. Attorney’s

Office for the Middle District of Georgia (“USAO/GAMD”) performed the search on

May 1, 2019, but did not locate any responsive records. (See Decl. of Mary Ann

Gallaher (“Gallaher Decl.”), Ex. B to Kornmeier Decl., ECF No. 16-3 at 5–8, ¶¶ 1, 5.)

       Gallaher’s search began with the “Caseview database” that all U.S. Attorneys’

Offices use “to track all [open and closed] civil, criminal, and appellate investigations,

cases, and matters” (id. ¶ 9); she “utilized the . . . system to locate any records [in the

USAO/GAMD files] identifiable by the name Richard Glawson” (id.). As a result of

this search, Gallaher found Glawson’s criminal case file and another civil case file

concerning him. (See id. ¶¶ 10–11.) Gallaher then “thoroughly searched through”

those two files for the specific records Glawson requested. (Id. ¶ 12.) She also

“requested . . . a complete search” of the USAO/GAMD’s grand jury records (id. ¶ 6),

but was informed on May 7, 2019, “that grand jury records dating back ten years were

destroyed prior to [the] request” at issue, “in line with [USAO/GAMD’s] records

management policy” (id. ¶¶ 6, 13). Finally, Gallaher searched the court website of the

Middle District of Georgia “to collect any information on grand jury commencements,

termination and[/]or extensions,” but “found only court information[.]” (Id. ¶ 7.) By

letter dated May 29, 2019, EOUSA informed Glawson that it had not located any

responsive records. However, the agency also enclosed a “courtesy copy of the

indictment that is not certified.” (Letter from to Kevin Krebs to Richard B. Glawson

(May 29, 2019), Ex. C to Kornmeier Decl., ECF No. 16-3, at 9 n.1.)

       After initiating the instant lawsuit but before he received this response from

EOUSA, Glawson filed a motion for summary judgment. (See Pl.’s Mot.). In his




                                              3
        Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 4 of 12



motion, Glawson argues that EOUSA has “not satisfied all of [its] obligations with

respect to Plaintiff’s FOIA/PA request” in that it has “not produced one page of

information, [has] not identified one requested record, [and has] not identified or

applied any FOIA/PA exemption.” (Id. at 2.) EOUSA filed a cross-motion seeking

summary judgment on June 27, 2019, in the wake of Gallaher’s search and its no-

response finding. In its filing, EOUSA asserts that the search Gallaher conducted was

“adequate and reasonable” and that the agency is not improperly withholding any

records because “no records were located.” (Defs.’ Mot at 2.) In Glawson’s response

to EOUSA’s motion, which was filed on July 29, 2019, Glawson does not directly assail

the search that EOUSA conducted; instead, Glawson requests an order from this Court

that both directs EOUSA “to search the office of the Clerk for all records related to the

grand jury named above” (Pl.’s Resp. in Opp’n to Def.’s Mot. (“Pl.’s Opp’n”), ECF No.

18, at 4) and also requires EOUSA “to file a Vaughn index listing all the documents

being withheld” (id. at 3).

       The parties’ cross-motions are ripe (see Def.’s Reply in Supp. of Def.’s Mot.

(“Def.’s Reply”), ECF No. 20; Pl.’s Reply in Opp’n to Def.’s Reply, ECF No. 22), and

ready for this Court’s review.


II.    LEGAL STANDARDS

       A.     The FOIA And The Privacy Act

       Section 552(a)(3)(A) of Title 5 of the United States Code requires that “each

agency, upon any request for records which (i) reasonably describes such records and

(ii) is made in accordance with published rules stating the time, place, fees (if any), and

procedures to be followed, shall make the records promptly available to any person.” 5



                                             4
           Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 5 of 12



U.S.C. § 552(a)(3)(A). The FOIA “was enacted to facilitate public access to

Government documents” in order to “pierce the veil of administrative secrecy and to

open agency action to the light of public scrutiny.” Dep’t of State v. Ray, 502 U.S. 164,

173 (1991) (internal quotation marks and citation omitted). Thus, the Court may enjoin

a government agency from improperly withholding records. See 5 U.S.C.

§ 552(a)(4)(B). However, if “an agency does not possess or control the records a

requester seeks, the agency’s non-disclosure does not violate FOIA because it has not

‘withheld’ anything.” DiBacco v. U.S. Army, 795 F.3d 178, 192 (D.C. Cir. 2015)

(quoting Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S. 136, 150

(1980)).

      In contrast to the FOIA, “[w]hen passing the Privacy Act, Congress was

addressing the need for individuals to have protection for their privacy concerns.”

Alexander v. FBI, 971 F. Supp. 603, 606 (D.D.C. 1997). The Privacy Act governs the

manner and extent to which federal agencies may acquire, maintain, use, and disclose

information about an individual. See 5 U.S.C. §§ 552a(b), (e)(1)–(10). Both the FOIA

and the Privacy Act “explicitly state that access to records under each is available

without regard to exemptions under the other.” Martin v. Office of Special Counsel,

Merit Sys. Prot. Bd., 819 F.2d 1181, 1184 (D.C. Cir. 1987) (citations omitted).

      Because an inadequate search for records can constitute an improper

withholding, see Maydak v. U.S. Dep’t. of Justice, 254 F. Supp. 2d 23, 44 (D.D.C.

2003), a requester who is dissatisfied with an agency’s ‘no-records’ response has a

cause of action to sue to challenge the adequacy of the agency’s search under both the

FOIA and the Privacy Act, see Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321,




                                            5
        Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 6 of 12



326 (D.C. Cir. 1999) (citing 5 U.S.C. § 552(a)(6)(A)(i) & (a)(6)(C); Oglesby v. U.S.

Dep’t of Army, 920 F.2d 57, 67 (D.C. Cir. 1990)); Williams v. Fanning, 63 F. Supp. 3d

88, 93–94 (D.D.C. 2014).

       B.     Summary Judgment In The FOIA And The Privacy Act Context

       Disputes arising from an agency’s response to a request for records “‘typically

and appropriately are decided on motions for summary judgment.’” Judicial Watch,

Inc. v. Dep’t of the Navy, 25 F. Supp. 3d 131, 136 (D.D.C. 2014) (quoting Defs. of

Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009)). Rule 56 of the

Federal Rules of Civil Procedure requires that a court grant summary judgment where

the pleadings, disclosure materials on file, and affidavits “show[] that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Judicial Watch, 25 F. Supp. 3d at 136

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)). “[T]he substantive

law will identify which facts are material,” Anderson, 477 U.S. at 248, and only

“disputes over facts that might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment[,]” id.

       “‘A party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis of its motion, and identifying those portions of

the record which it believes demonstrate the absence of a genuine issue of material

fact.’” Winston & Strawn, LLP v. McLean, 843 F.3d 503, 508 (D.C. Cir. 2016) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal alteration and quotation

marks omitted)). “When, as in this case, both parties file cross-motions for summary

judgment, each must carry its own burden under the applicable legal standard[,]”




                                             6
          Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 7 of 12



Ehrman v. United States, 429 F. Supp. 2d 61, 67 (D.D.C. 2006) (citations omitted), and

neither party “concede[s] the factual assertions of the opposing motion,” CEI

Washington Bureau, Inc. v. Dep’t of Justice, 469 F.3d 126, 129 (D.C. Cir. 2006) (citing

Sherwood v. Wash. Post, 871 F.2d 1144, 1147 n.4 (D.C. Cir. 1989)).

         When “acting on a motion for summary judgment, the court’s function is limited

to ascertaining whether any factual issue pertinent to the controversy exists; it does not

extend to resolution of any such issue.” Sherwood, 871 F.2d at 1147 (internal quotation

marks, citation, and alteration omitted). In the FOIA/Privacy Act context, a district

court conducts a de novo review of the record, and the federal agency bears the burden

of proving that it has complied with its disclosure obligations. See In Def. of Animals v.

Nat’l Insts. of Health, 543 F. Supp. 2d 83, 92–93 (D.D.C. 2008). Because the court

must analyze all underlying facts and inferences in the light most favorable to the

requester, see Willis v. U.S. Dep’t of Justice, 581 F. Supp. 2d 57, 65 (D.D.C. 2008), it is

appropriate to enter summary judgment for an agency only if “the agency proves that it

has fully discharged its obligations[,]” Moore v. Aspin, 916 F. Supp. 32, 35 (D.D.C.

1996).

         “An agency seeking summary judgment in a case challenging its response to a

request for records whether that request is made under the Privacy Act or FOIA, must

show that it conducted ‘a search reasonably calculated to uncover all relevant

documents, and, if challenged, must demonstrate beyond material doubt that the search

was reasonable.’” Williams, 63 F. Supp. 3d at 93 (quoting Truitt v. Dep’t of State, 897

F.2d 540, 542 (D.C. Cir. 1990)). The court may grant summary judgment to the agency

based on information provided in “a reasonably detailed affidavit, setting forth the




                                             7
        Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 8 of 12



search terms and the type of search performed, and averring that all files likely to

contain responsive materials (if such records exist) were searched.” Valencia–Lucena,

180 F.3d at 326 (internal quotation marks, citation, and alteration omitted); see also

Campbell v. U.S. Dep’t of Justice, 164 F.3d 20, 27 (D.C. Cir. 1999) (highlighting the

“reasonableness” standard). Agency affidavits submitted in this context “are accorded a

presumption of good faith, which cannot be rebutted by purely speculative claims about

the existence and discoverability of . . . documents.” SafeCard Servs., Inc. v. SEC, 926

F.2d 1197, 1200 (D.C. Cir. 1991) (internal quotation marks and citation omitted). And,

ultimately, the agency will be entitled to summary judgment unless “‘the record leaves

substantial doubt as to the sufficiency of the search[.]’” Campbell, 164 F.3d at 27

(quoting Truitt, 897 F.2d at 542).

       C.     Application Of The Governing Legal Standards To Pro Se Parties

       Finally, when evaluating each parties’ summary judgment motion, this Court

must be mindful of the fact that Glawson is proceeding in this matter pro se. It is clear

beyond cavil that the pleadings of pro se parties are to be “liberally construed[,]” and

that “a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers[.]” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (per curiam) (internal quotation marks and citations omitted); see also

Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam). However, it is equally

clear that “[t]his benefit is not . . . a license to ignore the Federal Rules of Civil

Procedure.” Sturdza v. United Arab Emirates, 658 F. Supp. 2d 135, 137 (D.D.C. 2009);

see also McNeil v. United States, 508 U.S. 106, 113 (1993).




                                              8
        Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 9 of 12



       Thus, a pro se “complaint must still present a claim on which the Court can grant

relief.” Budik v. Dartmouth-Hitchcock Med. Ctr., 937 F. Supp. 2d 5, 11 (D.D.C. 2013)

(internal quotation marks and citation omitted). In addition, when seeking summary

judgment or opposing a defendant’s motion for summary judgment, a pro se plaintiff,

just like a represented party, must comply with a court’s rules regarding submitting and

responding to statements of material fact and identifying record evidence that

establishes each element of his claim for relief. See, e.g., Grimes v. Dist. of Columbia,

794 F.3d 83, 94 (D.C. Cir. 2015) (“Because Grimes is the plaintiff and so bears the

burden of proof of her claims, it is well established that she cannot rely on the

allegations of her own complaint in response to a summary judgment motion, but must

substantiate them with evidence.”).


III.   ANALYSIS

       As explained above, “the touchstone when evaluating the adequacy of an

agency’s search for records in response to a FOIA [or Privacy Act] request is

reasonableness, and in particular, whether the agency made ‘a good faith effort to

conduct a search for the requested records, using methods which can be reasonably

expected to produce the information requested.’” Muckrock, LLC v. CIA, 300 F. Supp.

3d 108, 125 (D.D.C. 2018) (quoting Oglesby, 920 F.2d at 68); see also Physicians for

Human Rights v. U.S. Dep’t of Def., 675 F. Supp. 2d 149, 164 (D.D.C. 2009) (noting

that, “as long as this standard is met, a court need not quibble over every perceived

inadequacy in an agency’s response, however slight”). Here, EOUSA has provided a

declaration that describes first-hand the steps that were taken to locate the records at

issue (see Gallaher Decl. ¶¶ 9–13), and it is clear from the description provided that the



                                             9
        Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 10 of 12



declarant not only “identified and searched all locations [within the relevant database]

likely to contain responsive records” but went even further afield, seeking to follow up

with the Grand Jury coordinator and search the office’s grand jury records generally, in

order to the locate the documents Glawson requested (see id. ¶ 13 (Gallaher explaining

that she was informed that grand jury “records dating back ten years were destroyed in

line with [the Office’s] records management policy”)). Given this undisputed

description of the search that was conducted in response to Glawson’s document

request, this Court is fully satisfied that the agency’s search was reasonably calculated

to locate the responsive records for FOIA purposes.

       Glawson’s response—i.e., that “the record raises serious doubts as to the

completeness” of the search (Pl.’s Opp’n at 1)—is unavailing. It is well established

that the results of a search for records pursuant to the FOIA or the Privacy Act are not

dispositive of the reasonableness of the agency’s efforts. See, e.g., Hedrick v. FBI, 216

F. Supp. 3d 84, 94 (D.D.C. 2016). And the fact that Glawson can conceive of places

outside of the agency’s purview where the records might be found (see Opp’n at 2

(asking the Court to order EOUSA “to conduct a search at the office of the clerk of the

[c]ourt where the [requested] grand jury records are in fact located”)) is of no moment.

An agency component like EOUSA is responsible for disclosing only those records the

agency possesses and controls at the time of a FOIA or Privacy Act request. It has no

obligation to search beyond its files, and it is not at all clear that EOUSA is even

authorized to seek records from the clerk of court’s files, given that federal courts are

excluded from the reach of both the FOIA and the Privacy Act. See Banks v. Dep’t of

Justice, 538 F. Supp. 2d 228, 231 (D.D.C. 2008) (“The term ‘agency’ as defined for




                                            10
           Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 11 of 12



purposes of FOIA and the Privacy Act expressly excludes the courts of the United

States[.]”) (citing 5 U.S.C. §§ 551(1)(B), 552(f)(1)).

          Nor can EOUSA reasonably be expected to produce a Vaughn index for records

that it has not found. (See Pl.’s Opp’n at 3, 4 (“request[ing] a court order directing

[EOUSA] to file a Vaughn index.) A Vaughn index is a judicially approved tool for an

agency to justify its withholdings under the FOIA, and there are no withholdings when

the agency provides a no-records response to a FOIA request. See Keys v. U.S. Dep’t of

Justice, 830 F.2d 337, 349 (D.C. Cir. 1987) (discussing Vaughn v. Rosen, 484 F.2d 820

(D.C. Cir. 1973)); see also Willis v. NSA, No. 17-cv-2038, 2019 WL 1924249, at *9

(D.D.C. Apr. 30, 2019) (explaining that “an obligation to create a Vaughn index only

attaches after an agency searches for documents and withholds documents or portions

thereof based on particular FOIA exemptions” (citation omitted)).

          In short, this Court finds that there is no genuine issue of fact with respect to the

reasonableness of EOUSA’s search for records in response to Glawson’s document

request, such that EOUSA is entitled to summary judgment. Moreover, and by contrast,

there is no legal or factual basis for maintaining that Glawson is entitled to summary

judgment instead of EOUSA. 3


    IV.   CONCLUSION

          For the foregoing reasons, this Court concludes that EOUSA has fully discharged

its obligations under the FOIA and the Privacy Act, and it is entitled to judgment as a


3
  To the extent that Glawson’s motion takes issue with EOUSA’s characterization of certain allegations
in the complaint as “legal conclusions” or “legal argument” that required no response by the defendant
(Pl.’s Stmt. of Material Facts Genuinely in Dispute, ECF No. 13 at 19–25, ¶¶ 1–3), Glawson is
mistaken and EOUSA is correct: the assertions at issue are not facts, nor do they have any bearing on
the central question of whether EOUSA has improperly withheld records by conducting an inadequate
search; therefore, no response is needed.


                                                  11
       Case 1:18-cv-02673-KBJ Document 23 Filed 05/26/20 Page 12 of 12



matter of law. Consequently, as set forth in the accompanying Order, Defendants’

motion for summary judgment is GRANTED, and Plaintiff’s motion for summary

judgment is DENIED.



DATE: May 26, 2020                     Ketanji Brown Jackson
                                       KETANJI BROWN JACKSON
                                       United States District Judge




                                         12
